Citation Nr: 1724108	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  92-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a December 1989 RO decision, denying service connection for a seizure disorder may be revised or amended on the basis of clear and unmistakable error (CUE).

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for malaria.

4.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to April 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey in May 2005.  Jurisdiction over the claims has since been transferred to the RO in Atlanta, Georgia. 

In November 2007 and December 2013, Board hearings were conducted in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of each hearing has been associated with the claims file.

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal. 38 C.F.R. § 20.600 (2016).  Here, the Veteran completed a VA Form 21-22 (Appointment of Veterans Service Organization as Veteran's Representative) in October 2015, in favor of the Georgia Department of Veterans Services.  The record does not reflect that the Veteran has revoked such appointment.  Thus, although the Veteran appeared unrepresented at his December 2013 hearing, the Board finds that the Veteran's current representative remains the Georgia Department of Veterans Services, as noted on the cover page above. 

The Veteran's claims were remanded by the Board in March 2008, September 2011 and April 2014 and are again before the Board for adjudication.

The March 2008, September 2011 and April 2014 Board actions all referred the issues of entitlement to service connection for a brain and spinal cord condition, as well as for non-service connection disability pension.  The non-service connection pension claim appears to be on the basis of CUE in the March 1990 denial of that benefit.  These claims remain unadjudicated and are again RERERRED to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether a December 1989 RO decision, denying service connection for a seizure disorder may be revised or amended on the basis of CUE; entitlement to service connection for a psychiatric disorder other than PTSD; and entitlement to service connection for malaria are set forth below.  The remaining issue, whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a seizure disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will inform the Veteran when further action, on his part, is required. 

FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a statement in which he withdrew his appeal as to whether a December 1989 RO decision denying service connection for a seizure disorder may be revised or amended on the basis of CUE.

2.  Resolving all doubt in favor of the Veteran, a psychiatric disorder other than PTSD is as likely as not related to his military service.

3.  The Veteran does not currently have malaria or any residuals of malaria.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for malaria have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).



Analysis

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.

In May 2017, prior to promulgation of a decision by the Board, the Veteran submitted a statement in which he withdrew the appeal concerning revision of the December 1989 RO decision based on CUE.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal as to that issue must be dismissed.

Service Connection Claims

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Psychiatric Disorder - Other than PTSD

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for a psychiatric disorder other than PTSD is warranted. 

The Veteran contends that an in-service treatment related to malaria prevention resulted in his psychiatric disorders other than PTSD. 
Initially, the Board notes that the record reflects that the Veteran has multiple mental health diagnoses in addition to PTSD, including depression, anxiety and a personality disorder.  Hence, the claimed disability is established.  See Davidson, supra. 

Next, in addressing the requirement of in-service injury or disease, the record documents that the Veteran was treated with antimalarial drugs while in service, as noted in an April 1970 Malaria Debriefing submitted by the Veteran in June 2001.  Thus, the requirement of an in-service incident is met.  Id. 

Accordingly, resolution of this matter turns on the question of whether the Veteran's exposure to malaria prophylactic treatment caused his psychological disorders other than PTSD. 

As a result of the Board's April 2014 remand, the Veteran underwent a VA examination in February 2016.  At that time, the examiner diagnosed major depressive disorder, recurrent, unspecified; unspecified anxiety disorder; and other specified personality disorder with mixed cluster A and B traits.  A PTSD diagnosis was confirmed as well.  The examiner determined which symptoms experienced by the Veteran were a result of which mental health disorder, and indicated that such diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

On the question of nexus between the Veteran's acquired psychiatric disabilities, other than PTSD, and his military service, the VA examiner concluded that it was at least as likely as not that such conditions were due to service.  As rationale, she described the medical literature provided by the Veteran, which described how certain anti-malarial drugs (including the kind given to the Veteran in service) were known to cause a slow onset of mood changes and neuropsychiatric adverse reactions, such as anxiety, paranoia, depression, agitation and unusual behavior.  She further noted that such symptoms could persist after discharge.  The examiner specifically excluded the Veteran's personality disorder from her conclusion.

In March 2016, the Veteran underwent an additional VA examination in relation to a separate claim.  At that time, the VA examiner discussed a possible relationship between the Veteran's mental health disorders and his in-service prophylactic treatment for malaria.  She indicated that the Veteran was not diagnosed with a mental health disorder until 1974, 4 years after service, and that "medical literature" did not support a conclusion that taking an antimalarial drug would cause mental illness.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the February 2016 VA opinion constitutes competent, probative evidence on the medical nexus question, as the opinion was rendered by a trained medical professional.  Her conclusion was clearly based on full consideration of the Veteran's medical history and assertions and the cited medical evidence supplied by the Veteran.  In addition, her conclusion was supported by stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection, finding that it was written in terms sufficient to warrant application of the benefit-of-the-doubt doctrine. 

By contrast, the March 2016 VA opinion is afforded no probative weight on the question of nexus between the Veteran's in-service malaria prevention treatment and his mental illness.  The examiner indicated that taking antimalarial drugs did not cause mental illness, but did not provide a rationale.  In addition, she did not apply the standard of "at least as likely as not" and did not clearly address a nexus.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding a point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence that satisfactorily proves or disproves the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); see also Gilbert, supra. 

Given the facts of this case outlined above, and with resolution of all reasonable doubt in the Veteran's favor on the in-service incurrence and medical nexus elements of the claim, the Board finds that the criteria for service connection for a psychiatric disorder other than PTSD are met.  The claim is granted. 

Malaria

The Veteran contends that he contracted malaria in service, as evidenced by an incident where he passed out while in the field and had a seizure.  He asserts that he was taken to a field medical station and ultimately hospitalized for malaria treatment.  He indicated that he recovered, but continued to experience seizures related to his in-service malaria or, in the alternative, his in-service anti-malaria treatment. 

A review of the Veteran's service medical records does not show any treatment in service for malaria or the symptoms described by the Veteran.  There is no record of a hospitalization related to malaria treatment.  The Veteran's April 1970 separation examination and report of medical history are devoid of any indication of malaria or treatment thereof.  While the Veteran is competent to report that he had an illness in service manifested by a loss of consciousness and a possible seizure, the Board notes that he would not be competent to self-diagnose malaria.

Even if the Board were to concede that the Veteran had malaria in service, which it does not, the evidence does not support that he continues to have malaria or any residuals from the illness.  

In February 2016, he underwent a VA Infectious Diseases examination.  At that time, the examiner noted the Veteran's assertion that, despite taking anti-malarial drugs, he contracted the disease while serving in Vietnam.  She determined that even if the disease had been present in service, it was inactive as of 1969.  On the question of present symptoms or residuals attributable to malaria, the examiner found that there were none.  She additionally found that the Veteran had no pertinent physical findings, scars, complications, conditions, signs and/or symptoms of malaria at the time of the examination.  She concluded that it was less likely than not that the Veteran's seizure disorder-his claimed residual of malaria-was caused by the anti-malarial drugs the Veteran was given.  She cited medical literature which indicated that any seizure caused by the Veteran's antimalarial treatment would have stopped as soon as the drug was discontinued; here, the Veteran continued to have a diagnosed seizure disorder.  

She further indicated that there was no evidence in the record of any treatment or hospitalization for malaria while in service.  The examiner determined that the Veteran's loss of consciousness could have been due to a number of causes, such as dehydration, heat stroke or exhaustion, fatigue or electrolyte disorders and to attribute it to malaria would be speculative.  She indicated that the Veteran did, in fact, serve in a location where a high risk of contracting malaria was present; however, treatment for malaria would have required hospitalization and the Veteran would have been "extremely ill" from the disease.  The service treatment records, however, did not document any such illness.  In addition, chronic complications of malaria include hyperreactive splenomegaly, malarial nephropathy and Burkitt's lymphoma.  The record reflects no diagnosis of such, and the examiner determined that there existed no contemporary residuals stemming from any undocumented in-service malaria treatment or malaria prevention measures.   

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Id. at 225; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Here, there is simply no present disability of any kind that exists which can be traced to the Veteran's military service.  

Again, there is no medical opinion or evidence suggesting that the Veteran continues to have a chronic condition related to his military service, to include his reported in-service illness.  The Board acknowledges the Veteran's own opinion that the asserted illness in service and subsequent seizures over the ensuing four decades are related, but the Board finds that a preponderance of the evidence is against such a finding.  The Board notes that as a lay person, the Veteran does not have the education, training, or experience to diagnose malaria or malaria residuals or opine as to the etiology of any current related chronic illness.  See Jandreau, supra (lay persons not competent to diagnose conditions such as cancer). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the claim must be denied. 

Finally, the Board notes that in a March 2017 statement to VA, the Veteran contended that the February 2016 examiner lacked the proper qualifications to assess the residuals of his in-service malaria treatment because she is a pediatrician.  The Board does not find this argument prevailing, as the Courts have held that the presumption of regularity applies to a VA examiner's qualifications and the Board may assume the competency of a VA examiner unless there is clear evidence to the contrary to rebut such presumption.  See Nohr v. McDonald, 27 Vet. App. 124 (2014) citing Parks v. Shinseki, 716 F.3d 581, 585 (Fed Cir 2013) ("Given that one part of the presumption of regularity is that the person selected by ... VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010)(holding that any challenge to the competence of a VA opinion's provider "must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009)(in the absence of clear evidence to the contrary, the Court will presume that public officers have properly discharged their official duties.) 

In the present case, the Veteran contends that the VA examiner, a medical doctor who specializes in immunology (to include pediatric immunology), does not have the requisite expertise or knowledge to render an opinion on malarial disorders. The Board simply does not find such assertions to be clear evidence to establish that the VA examiner lacks the request expertise to render the requested medical opinion.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error); see also Parks, supra.  Thus, the Board finds no reason to find that the February 2016 VA examiner was not competent or that her resulting medical opinion was inadequate.

Therefore, as a preponderance of the evidence is against a finding that service connection for malaria is warranted, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

The appeal as to whether a December 1989 RO decision denying service connection for a seizure disorder may be revised or amended on the basis of CUE is dismissed.

Service connection for a psychiatric disorder other than PTSD is granted.

Service connection for malaria is denied. 

REMAND

While the Board sincerely regrets the additional delay, it finds that the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a seizure disorder must be held in abeyance until a separate claim for an earlier effective date for PTSD is adjudicated. 

As noted in its April 2014 remand, an award of an earlier effective date for PTSD could change the outcome of the claim related to a seizure disorder; therefore, the claims are inextricably intertwined.  For this reason, the issue of whether an earlier effective date is warranted for PTSD must be resolved prior to resolution of the seizure disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Currently, the Veteran has requested a Board hearing on the issue of an earlier effective date for PTSD, and that claim cannot be adjudicated until such a hearing is held.  Accordingly, the seizure disorder claim must be held in abeyance until the PTSD effective date issue is fully resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Once the PTSD effective date claim has been adjudicated, the AOJ should readjudicate the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a seizure disorder.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


